Title: To Thomas Jefferson from Albert Gallatin, 20 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Saturday 20 Nov. 1802
            
          
          The enclosed communication of Gov. St. Clair to the convention is so indecent, & outrageous that it must be doubtful whether, notwithstanding his approaching political death, it is not incumbent on the Executive to notice it. He calls the Act of Congress a nullity—He misrepresents all its parts, as you will perceive by a recurrence to the Act—He advises them to make a constitution for the whole territory in defiance of the law—He asserts that they are entitled to more than one representative, and for that purpose misquotes the case of Tenessee who, (though by the census, under which they were admitted, they were entitled to two members,) obtained only one on the ground of the census of 1790 by which the other States were then represented; and by the census of 1800 by which all the States are now represented Ohio State is entitled to only one—&a. &a. 
          Your’s with sincere respect
          
            Albert Gallatin
          
          
            May I keep your message till to morrow?
          
          
            A. G.
          
        